DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-8, 10-15 and 18-24 (renumbered as 1-20) are allowed.

Examiner’s Statement of Reasons for Allowance
	The prior art of record does not expressly teach or render obvious the invention as recited in independent claims 1, 8 and 15. Specifically, the prior art of record does not teach the features of the claim limitations that before determining a threshold amount of data has been modified from a first computer storage cluster for performing data replication, registering with a protocol driver that processes data modifications on a file system of a first computer storage cluster to receive notifications about close-modified, rename, and delete operations performed via the protocol driver; and determining that data on the first computer storage cluster has been modified based on a first notification from the protocol driver or the similar limitations in combination with the other limitations recited in the context of independent claims 1, 8 and 15.
The closest prior arts of record, Harris (U.S. Patent No. 10,831,744 B1) teaches a system and method for controlling the times at which modified versions of local data records are replicated to server; and Lam et al. (U.S. PGPub. No. 2005/0203908 A1, hereinafter “Lam”) teaches a system and method for managing data replication policy. However, neither Harris nor Lam and/or their combination discloses the features of limitations disclosed above in combination with the other limitations recited in the context of independent claims 1, 8 and 15.
In addition, the prior art of record does not provide a basis of evidence for asserting a motivation that one of ordinary skill level before the effective filing date of the claimed invention would have integrated or modified the system and method for controlling the times at which modified versions of local data records are replicated to server and/or the system and method for managing data replication policy to incorporate the features of limitations disclosed above in combination with the other limitations recited in the context of independent claims 1, 8 or 15. 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER KHONG whose telephone number is (571)270-7127.  The examiner can normally be reached on Mon-Fri 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571)272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER KHONG/Primary Examiner, Art Unit 2157